 Case 19-00010-5-SWH          Doc 73 Filed 06/17/21 Entered 06/17/21 16:02:37                Page 1 of 12




   SO ORDERED.

   SIGNED this 17 day of June, 2021.


                                                       ___________________________________________
                                                       Stephani W. Humrickhouse
                                                       United States Bankruptcy Judge
_________________________________________________________________________


                           UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                 WILMINGTON DIVISION


   IN RE:                                                       CASE NO. 18-05399-5-SWH
                                                                CHAPTER 7
   PAUL LEON PFEIFER,

                  DEBTOR

                                                                AP NO. 19-00010-5-SWH
   BRRRT PROPERTIES, LLC, BRADLEY
   SIZEMORE, and ROSEMARY SIZEMORE,
             Plaintiffs,

   v.

   PAUL LEON PFEIFER, JNJ NC
   ENTERPRISES, INC., and D&P PROPERTY
   SOLUTIONS, LLC,
             Defendants.



            POST-TRIAL ORDER REGARDING DISCHARGEABILITY OF CLAIMS

          This adversary proceeding was initiated by plaintiffs BRRRT Properties, LLC, Bradley

   Sizemore, and Rosemary Sizemore pursuant to 11 U.S.C. §§ 523(a)(2) and (a)(4) to determine the

   dischargeability of a debt owed to them by chapter 7 debtor Paul Pfeifer and his related entities, JNJ

   NC Enterprises, Inc. and D&P Property Solutions, LLC. A trial was held in Raleigh, North
Case 19-00010-5-SWH         Doc 73 Filed 06/17/21 Entered 06/17/21 16:02:37               Page 2 of 12




  Carolina, on March 11, 2021. For the reasons to follow, partial judgment will be entered for

  plaintiffs.

                                          JURISDICTION

          The bankruptcy court has jurisdiction over the parties and the subject matter of this

  proceeding pursuant to 28 U.S.C. §§ 151, 157, and 1334, and the General Order of Reference

  entered by the United States District Court for the Eastern District of North Carolina on August 3,

  1984. This is a “core proceeding” within the meaning of 28 U.S.C. § 157(b)(2)(I), which this court

  may hear and determine.

                       PROCEDURAL POSTURE AND BACKGROUND

          Prior to trial, defendants filed motions to dismiss the adversary proceeding and the first

  amended complaint. (Dkt. Nos. 8, 17) Both motions were denied by order entered on October 4,

  2019. (Dkt. 34) Defendant Pfeifer filed his answer on November 4, 2019 (Dkt. 35) and on

  November 11, 2019, plaintiffs obtained an entry of default as to the corporate defendants, JNJ NC

  Enterprises, Inc. and D&P Property Solutions, LLC. (Dkt. 38) Plaintiffs then sought and obtained

  a default judgment providing that the corporate defendants’ debt to plaintiffs is nondischargeable

  pursuant to 11 U.S.C. §§ 523(a)(2) and (a)(4), which was entered on November 14, 2019.1 (Dkt. 40)

          Plaintiffs filed a motion for summary judgment on June 24, 2020 (Dkt. 45), to which

  defendant Pfeifer filed a response. (Dkt. 48). After a telephonic hearing on September 17, 2020,



          1
           The court has determined that this default judgment, which provides that “any debt
  owed by the Corporate Defendants to Plaintiff is excepted from discharge pursuant to 11 U.S.C.
  §§ 523(a)(2)(A) and 523(a)(4),” was entered erroneously. A bankruptcy court has no authority
  to determine the dischargeability of a debt owed to a creditor by a party that is not a debtor, nor
  does the court discern a basis upon which it could have entered this default judgment against
  some but not all defendants. The judgment will be vacated by separate order.

                                                   2
Case 19-00010-5-SWH           Doc 73 Filed 06/17/21 Entered 06/17/21 16:02:37                 Page 3 of 12




  the court entered an order denying the motion as to all issues except one: the defendant’s assertion

  that the defense of accord and satisfaction barred plaintiffs’ claims based on the partial performance

  of a settlement agreement executed by the parties on February 23, 2017. While the parties agreed

  that the $200,000 judgment referenced in paragraphs 4(i) and 4(ii) of that agreement had been

  satisfied, dischargeability of the $446,000 confession of judgment referenced in paragraph 4(iii)

  remained at issue. As to this amount, the court held that while the settlement agreement “may have

  worked a kind of novation, it did not bar a showing that the settlement debt arose out of ‘false

  pretenses, a false representation, or actual fraud,’ and consequently was nondischargeable.” Dkt. 54

  at 3, citing Archer v. Warner, 538 U.S. 314, 323 (2003).

           Trial of this matter was held in Raleigh, North Carolina, on March 11, 2021, at which time

  the court heard testimony from plaintiff Bradley Sizemore and the debtor/defendant, Paul Pfeifer.

  At the conclusion of the trial, the court invited the parties to provide post-trial briefs in summation

  of the evidence and arguments, which both plaintiffs and Pfeifer elected to do. (Dkt. Nos. 71, 72)

  As is set out in more detail below, the court determines that of the total $435,174.00 amount asserted

  by plaintiffs, the sum of $250,000 is nondischargeable.

                                              DISCUSSION

           Plaintiffs assert that their claim against defendant for the remaining balance of the confession

  of judgment amount should be deemed nondischargeable under 11 U.S.C. §§ 523(a)(2) and/or (a)(4),

  and the court will address each section separately. Plaintiffs bear the burden of proof and must

  establish an exception to discharge by the preponderance of the evidence. Grogan v. Garner, 498

  U.S. 279, 287-88, 291 (1991); Farouki v. Emirates Bank Int’l., Ltd., 14 F.3d 244, 249 (4th Cir.

  1994).


                                                      3
Case 19-00010-5-SWH          Doc 73 Filed 06/17/21 Entered 06/17/21 16:02:37                 Page 4 of 12




         Non-dischargeability provisions are “to be interpreted narrowly.” In re Theonnes, 536 B.R.

  680, 697 (Bankr. D.S.C. 2015), citing Kawaauhau v. Geiger, 523 U.S. 57, 62 (1998) (noting the

  “‘well-known’ guide that exceptions to discharge ‘should be confined to those plainly expressed’”

  (internal citation omitted)); see also In re Causey, 519 B.R. 144, 154 (Bankr. M.D.N.C. 2014) (“If

  this Court were to interpret Section 523(a) as allowing equitable exceptions to discharge under

  general common law principles, such a holding would impermissibly widen the scope of these

  provisions of the Code and, in effect, swallow-up or render superfluous those exceptions enumerated

  in Section 523(a).”).

  I.     Determination of the Debt Plaintiffs Seek to Declare Nondischargeable

         As a threshold matter, prior to the court determining the extent to which a debt may or may

  not be dischargeable, plaintiffs must establish both the existence and amount of that debt. In re

  Campbell, 545 B.R. 875, 885-86 (Bankr. M.D.N.C. 2016); see § 523(a)(2)(A) (providing that

  discharge under chapter 7 does not discharge an individual debtor from any debt for money “to the

  extent obtained by ... false pretenses, a false representation, or fraud”). Plaintiffs contend that the

  nondischargeable debt owed to them by the defendant is the total sum of $435,174.00. That sum

  is derived from an unfiled confession of judgment in the amount of $446,000.00 provided by all

  defendants to plaintiffs in connection with their execution of a settlement agreement on February

  23, 2017, less the sum of $10,826.00, which defendant Pfeifer already has paid pursuant to that

  agreement. See Plaintiffs’ Ex. 26A (setting out calculations). The parties agreed that the $446,000

  judgment would not be filed so long as Pfeifer made monthly payments of $600 for ten years (for

  a total of $72,000 in repayment) and did not default on the agreement. Pfeifer paid a total of

  $10,862 prior to stopping payments.


                                                    4
Case 19-00010-5-SWH          Doc 73 Filed 06/17/21 Entered 06/17/21 16:02:37                 Page 5 of 12




         Separately, the settlement agreement also required defendants’ execution of a $200,000.00

  confession of judgment which was filed in New Hanover Superior Court and was to be cancelled

  by plaintiffs upon defendants’ satisfaction of certain terms. Under the agreement, the bases for that

  judgment and terms for satisfaction of it were as follows: 1) That plaintiffs’ funds went into Pfeifer’s

  purchase of certain real property referred to in the agreement as the “River Knolls Lots”; 2) that

  escrowed property sale proceeds in the amount of $30,647.50 from the sale of some of those lots

  would be paid to plaintiffs; 3) that the remaining River Knolls Lots would be sold and the sale

  proceeds paid to plaintiffs; and 4) that upon payment to plaintiffs of both the escrowed and expected

  sale proceeds in the combined sum of approximately $180,000, plaintiffs would cancel the $200,000

  judgment. The parties agree that Pfeifer complied with those aspects of the agreement and that the

  $200,000 judgment has been satisfied. Notwithstanding demand by Pfeifer that plaintiffs cancel the

  judgment, plaintiffs refused to do so.

         In this proceeding, plaintiffs seek a determination that the entire $446,000 confession of

  judgment amount2, less the $10,826 in monthly payments paid by Pfeifer, is nondischargeable. This

  calculation does not account for Pfeifer’s satisfaction of the $200,000 judgment, which represents

  Pfeifer’s repayment of a portion of plaintiffs’ calculated losses and must be credited toward the

  $435,174.00 amount. Indeed, the court cannot discern any basis on which this amount could be




         2
            The confession of judgment amount closely corresponds to what plaintiffs claim to be
  their total investment loss of $444,330.35. See Ex. 26A. That amount includes not only the
  losses incurred in connection with the 6243 Turtle Hall and 402 Pierpoint Drive transactions,
  discussed infra, but also plaintiffs’ expenditures for other properties and renovations within the
  parties’ house-flipping venture (317 Scottsdale Drive, 242 Central Boulevard, and 5016 Clear
  Run Drive) as well as other properties, such as the River Knolls lots. With respect to those
  properties, there are no allegations that the debtor engaged in false representations or pretenses,
  fraud, embezzlement, or larceny.

                                                     5
Case 19-00010-5-SWH           Doc 73 Filed 06/17/21 Entered 06/17/21 16:02:37                  Page 6 of 12




  accounted for in any other way. The remaining amount of $235,174.00 is the debt at issue here, and

  for the reasons set out below, the court concludes that plaintiffs have met their burden of establishing

  by a preponderance of the evidence that this debt is nondischargeable.

  II. Money obtained by false pretenses, false representation, or fraud under § 523(a)(2)(A)

          Plaintiffs contend that Pfeifer obtained the investment funds at issue by way of false

  pretenses, a false representation, or fraud. The discharge exceptions listed in § 523 do not

  themselves establish liability, and instead operate to except from discharge certain types of liabilities

  established under non-bankruptcy law. To establish false pretenses, a false representation, or fraud

  under § 523(a)(2)(A), plaintiffs must show that

          (1) the debtor made a representation; (2) that the debtor knew the representation was
          false at the time it was made; (3) that the debtor intended to deceive the creditor; (4)
          that the creditor relied on the representation; and (5) that the creditor sustained a loss
          as a result of that reliance.

  Campbell, 545 B.R. at 885-86, citing In re Casper, 466 B.R. 786, 793 (Bankr. M.D.N.C. 2012). To

  establish a claim for fraud under North Carolina law, the plaintiffs were required to provide proof

  of a false representation or concealment of a material fact, reasonably calculated to deceive and

  made with intent to deceive, which does in fact deceive and results in damage to the injured party.

  See, e.g., Campbell, 545 B.R. at 876; Nunnery v. Rountree, 478 F.3d 215, 218 (4th Cir. 2007).

          At trial, plaintiffs’ evidence focused on six specific parcels of real property in Wilmington,

  North Carolina, all of which were part of the parties’ property-flipping venture.3 Pursuant to this


          3
           Plaintiff Bradley Sizemore testified that a separate written joint venture agreement
  (“JVA”) existed for each of the six properties, while Pfeifer testified that there was only one
  written JVA, which was for the first property, located on Dean Drive. Plaintiffs did not offer
  into evidence any written JVA other than the Dean Drive agreement.
          The evidence established that the parties entered into one written JVA for the Dean Drive
  property and subsequently proceeded without benefit of new written agreements. In

                                                      6
Case 19-00010-5-SWH          Doc 73 Filed 06/17/21 Entered 06/17/21 16:02:37                Page 7 of 12




  venture, which began in late 2013 and ended in late 2015, defendant Pfeifer located properties to

  purchase, quickly renovate, and sell for profit. Pfeifer and his entities would buy the properties and

  provide to Sizemore the opportunity to pay half the investment and renovation costs. Upon the sale

  of a property in which both parties had invested, the plan was that each party would recoup their

  investment and then share the net profits 60/40, with Pfeifer taking the larger share. The first

  property, 4621 Dean Drive, was acquired by defendants for approximately $98,000 and became the

  subject of the parties’ written joint venture agreement, dated December 11, 2013. Pfeifer purchased

  builder’s insurance on the property, completed the renovation, and then sold it. Both Sizemore and

  Pfeifer testified that this first transaction worked well and was satisfactory to all concerned.

  Plaintiffs invested a total of $68,906.96; that amount, together with plaintiffs’ $19,442.50 share of

  the profits, was paid to plaintiffs on September 26, 2014.

         Next, plaintiffs invested $165,272.95 in the venture by means of a check dated April 2, 2014,

  with that amount intended to apply to 50% of the acquisition costs of two properties: 6243 Turtle

  Hall, at a cost of $250,000, and 317 Scottsdale Drive, at a cost of $79,000. Sizemore testified

  credibly that he presented the check to Pfeifer based on Pfeifer’s representation that he already had

  purchased the properties at those prices, and after Sizemore walked through the Turtle Hall property

  with Pfeifer, where construction work was underway and Pfeifer discussed the improvements to be

  made. However, at that time, Pfeifer had not purchased and did not own Turtle Hall. Pfeifer

  testified that at the time, he intended to purchase the property, but ultimately did not acquire it




  consequence of this loose arrangement, the evidence did not support a determination of precisely
  which of the various other real properties acquired by defendants came within the parties’
  expectations of their joint venture. For the reasons to follow, resolution of that question is not
  material to the court’s determination of dischargeability.

                                                    7
Case 19-00010-5-SWH         Doc 73 Filed 06/17/21 Entered 06/17/21 16:02:37                Page 8 of 12




  because he was outbid by another buyer. Pfeifer did not correct the false representation to Sizemore:

  instead, he subsequently reinforced Sizemore’s belief that defendants owned the Turtle Hall property

  and were renovating it as part of the venture by purchasing builder’s insurance on that property,

  falsifying a HUD-1 purporting to show defendants’ acquisition of it for cash, falsifying a deed of

  trust to show ownership, and preparing a fictitious contract to sell the property. Pfeifer and his

  entities did purchase, insure, and renovate the Scottsdale Drive property.

         On September 26, 2014, plaintiffs invested an additional $228,500 in the venture, with that

  amount representing plaintiffs’ 50% share of the total acquisition costs of three properties: 242

  Central Boulevard ($60,000), 402 Pierpoint Drive ($250,000), and 5016 Clear Run Drive

  ($129,000).4 Sizemore testified credibly that Pfeifer represented that he already had purchased 402

  Pierpoint, and walked Sizemore through the property prior to Sizemore providing that payment. In

  fact, Pfeifer had not purchased and did not own 402 Pierpoint Drive. Pfeifer testified that as with

  Turtle Hall, he intended to purchase the property, but was outbid by another buyer. And again as

  with Turtle Hall, Pfeifer did not correct the false misrepresentation and instead perpetuated

  Sizemore’s belief that defendants owned the property, and were renovating it as part of the venture

  with plaintiffs, by purchasing builder’s insurance and subsequently falsifying and presenting to

  Sizemore a HUD-1 purporting to show acquisition of the property and a deed of trust to show

  ownership. Pfeifer and his entities did purchase, insure, and renovate the Central Boulevard and

  Clear Run Drive properties.


         4
           The court notes that the acquisition costs do not precisely correspond with the actual or
  purported purchase prices of the properties (half the purchase price for these properties would be
  $219,500, not $228,500; half of the acquisition cost for Turtle Hall/Scottsdale would be
  $164,500, not $165,272.95), but these discrepancies may be disregarded as they are not material
  to the outcome of the court’s analysis.

                                                   8
Case 19-00010-5-SWH          Doc 73 Filed 06/17/21 Entered 06/17/21 16:02:37                  Page 9 of 12




          In the last installment, on June 4, 2015, plaintiffs provided to defendants two additional

  checks totaling $70,000, with that amount to be applied to ongoing renovation costs. Plaintiffs’

  evidence did not show precisely how these funds were (or were not) allocated. This lack of

  specificity is consistent with what the evidence showed to be the fluid nature of the parties’ business

  arrangement, which was a loose agreement whereby profit from sales and/or unspent investment

  funds could be “carried over” or reallocated from one property to another with little discussion

  between the parties.

          Based on the foregoing, the court determines that the remaining debt of $235,175 is

  nondischargeable. Plaintiffs have satisfied their burden of proving, by a preponderance of the

  evidence, that the sums of money provided by plaintiffs to Pfeifer to pay plaintiffs’ half the purchase

  price of 6243 Turtle Hall and 402 Pierpoint Drive were obtained from Sizemore by Pfeifer’s use of

  false representations that defendants owned those properties, and Pfeifer’s corresponding

  concealment of the material fact that they did not. Even if, as Pfeifer testified, he “genuinely

  intended” to purchase the properties in the future, any intent to take a future corrective action clearly

  would not negate the fact that the defendant knew his representations were false when he made

  them. The false representations were made to induce Sizemore to take action at that time, which

  Sizemore did. The evidence showed that these false representations and corresponding concealment

  were in each instance reasonably calculated and intended to deceive Sizemore, did deceive him, and

  induced him to provide half of the (purported) $250,000 purchase price of Turtle Hall and half of

  the (purported) $250,000 purchase price of Pierpoint Drive. Pfeifer obtained a total of $250,000

  from plaintiffs as a direct consequence of plaintiffs’ reliance on those false representations.




                                                     9
Case 19-00010-5-SWH           Doc 73 Filed 06/17/21 Entered 06/17/21 16:02:37                   Page 10 of
                                               12



         The court agrees with the defendant that other false representations made after the plaintiffs

 provided the monies at issue are not material to determining nondischargeability under

 § 523(a)(2)(A) because, as the evidence makes clear, the defendant did not obtain any monies as a

 result of them. Certainly, these extensive misrepresentations permitted the defendant to sustain the

 subterfuge that induced plaintiffs to part with the funds in the first place; that, however, is not a basis

 upon which to determine dischargeability under § 523(a)(2)(A). The $235,174.00 debt will, for the

 reasons set out above, be deemed nondischargeable under § 523(a)(2)(A).

 III.    Money obtained by embezzlement or larceny under § 523(a)(4)

         Alternatively, plaintiffs assert that defendants obtained the investment funds through either

 embezzlement or larceny. To be nondischargeable under § 523(a)(4), the debt must be “for fraud

 or defalcation while acting in a fiduciary capacity, embezzlement, or larceny.” For an action to “rise

 to the level of ‘embezzlement’ for purposes of § 523(a)(4), the following three elements must be

 shown: (i) the creditor entrusted money or property to the debtor; (ii) the debtor appropriated the

 money or property for a use other than that for which it was entrusted; and (iii) the circumstances

 indicate a fraudulent statement.” Federal Ins. Co. v. Sorge, 566 B.R. 369, 381 (Bankr. E.D.N.C.

 2017) (internal citation omitted). Under applicable North Carolina state law, a plaintiff must show

 that the defendant is a person under N.C. Gen. Stat. § 14-90 who has embezzled or fraudulently or

 knowingly and willfully misapplied, or converted to his own use, any money or property that

 “belongs to” any other person or corporation. See, e.g., Mason v. Mason (In re Mason), Adv. P. 16-

 05002, 2017 WL 1628889, at *4 (Bankr. W.D.N.C. May 1, 2017), quoting State v. Parker, 756

 S.E.2d 122, 124 (N.C. App. 2014); State v. Murphy, 567 S.E.2d 442 (N.C. App. 2002).




                                                    10
Case 19-00010-5-SWH          Doc 73 Filed 06/17/21 Entered 06/17/21 16:02:37                 Page 11 of
                                              12



        The evidence discussed in the preceding section establishes, by a preponderance of the

 evidence, that defendant Pfeifer sought and received plaintiffs’ funds by representing that he would

 invest those funds for a specific and agreed-upon purpose, which was to share the purchase and

 renovation costs of specific parcels of real estate. Instead, Pfeifer diverted a portion of those funds

 to other uses without plaintiffs’ knowledge or agreement, causing injury to plaintiffs. Defendant’s

 contention that he “merely acquired different parcels of real property” for the venture instead of the

 ones he said he had acquired is hardly a cure; to the contrary, it corresponds quite closely with the

 elements of embezzlement. The extensive and uncontradicted evidence regarding actions Pfeifer

 subsequently undertook to perpetuate plaintiffs’ continuing reliance on his false representations

 established additional circumstances indicative of fraudulent intent. The court concludes that

 plaintiffs have satisfied their burden of showing, by a preponderance of the evidence, that the debt

 should be deemed nondischargeable under § 523(a)(4) on grounds of embezzlement.

        Finally, it appears to the court that plaintiffs’ larceny claim, which could be established only

 by proof of an unlawful taking, is inconsistent with the factual premises that must be (and were)

 proven to establish the embezzlement claim. The court raised this issue prior to trial and, though

 plaintiffs did not concede that providing the evidence necessary to prove their embezzlement claim

 would preclude a claim for larceny, they ultimately presented no evidence in support of that claim.

 Accordingly, the larceny claim fails on those grounds.

                                           CONCLUSION

        The court has determined that the debt owed by defendant Pfeifer to plaintiffs is in the

 amount of $235,174.00. The entirety of that amount is nondischargeable, plaintiffs having

 established by a preponderance of the evidence that the debt was obtained by false representations


                                                  11
Case 19-00010-5-SWH          Doc 73 Filed 06/17/21 Entered 06/17/21 16:02:37          Page 12 of
                                              12



 under § 523(a)(2)(A), and alternatively is a debt for embezzlement under § 523(a)(4). A separate

 judgment will be entered.



                                    END OF DOCUMENT




                                               12
